
	
		I
		112th CONGRESS
		2d Session
		H. R. 6129
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2012
			Mr. Clarke of
			 Michigan (for himself, Mr.
			 Conyers, and Mr. Thompson of
			 Mississippi) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to prohibit the
		  use of consumer reports and consumer information in making any determination
		  involving auto insurance with respect to a consumer, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Ban the Use of Credit Scores in Auto
			 Insurance Act.
		2.Use of consumer
			 reports and consumer information for auto insurance purposes
			 prohibited
			(a)In
			 generalSection 604(a)(3)(C) of the Fair Credit Reporting Act (15
			 U.S.C. 1681b(a)(3)(C)) is amended by inserting , except auto insurance
			 (as defined under subsection (h)(3)) before the semicolon.
			(b)Rule of
			 constructionSection 604 of
			 the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended by
			 adding at the end the following new subsection:
				
					(h)Auto insurance
				not an authorized business purpose
						(1)In
				generalNo consumer reporting
				agency may furnish a consumer report or consumer information with respect to
				any consumer to any person for use in making any decision to underwrite or rate
				auto insurance, and no person shall use or obtain a consumer report or consumer
				information with respect to any consumer in connection with the underwriting or
				rating of any consumer in connection with a transaction involving auto
				insurance.
						(2)Insurance
				information not includedInformation derived from the following
				databases shall not be treated as a consumer report or consumer information for
				purposes of paragraph (1):
							(A)Databases that contain information on
				property loss data regarding auto insurance, such as the Comprehensive Loss
				Underwriting Exchange (CLUE) and Automobile Property Loss Underwriting System
				(A–PLUS).
							(B)Databases that
				contain information on driver history, such as accidents or moving violations,
				typically maintained at State departments of motor vehicles.
							(3)DefinitionsFor
				purposes of this subsection:
							(A)Consumer
				informationThe term
				consumer information means any information from the file of any
				consumer at a consumer reporting agency, or any product derived from any such
				information such as consumer credit reports or credit scores or any other risk
				score or predictor on any consumer.
							(B)Auto
				insuranceThe term
				personal line of insurance means any personal automobile line of
				insurance, as defined in the Uniform Property and Casualty Product Coding
				Matrix established and maintained by the National Association of Insurance
				Commissioners or any successor
				document.
							.
			
